Powell, J.
The plaintiff sued upon a promissory note. The defendants pleaded partial failure of consideration. Under the plea and the testimony, the verdict against the defendants should in no event have been for less than $433. It was for only about one third of that sum. Irrespective of other exceptions, the verdict must be set aside, upon the complaint of the plaintiff, on the ground that it is contrary to law and evidence. Judgment reversed.
Complaint, from city court of Abbeville — Judge Nicholson. October 31, 1908.
Submitted February 10, —
Decided April 15, 1909.
Williams & Baldwin, for plaintiff.
John F. DeLacy, for defendants.